EXHIBIT Confidential Treatment has been requested for portions of this exhibit. The copy filed herewith omits the information subject to the confidentiality request.Omissions are designated as “***”. A complete version of this exhibit has been filed separately with the Securities and Exchange Commission. AMENDMENT NO. 2 TO THE COLLABORATION AND LICENSE AGREEMENT This Amendment No. 2 to the Collaboration and License Agreement (this “Amendment No. 2”) is made effective as of October 1, 2008 (the “Amendment No. 2 Effective
